United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Montague, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0675
Issued: December 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2018 appellant filed a timely appeal from a January 3, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
humeral fracture causally related to the accepted October 27, 2017 employment incident.
FACTUAL HISTORY
On October 28, 2017 appellant, then a 57-year-old distribution window clerk, filed a
traumatic injury claim (Form CA-1) alleging that, on October 27, 2017, he tripped and fell while
serving customers in the performance of his federal employment duties, causing a dislocation and

1

5 U.S.C. § 8101 et seq.

fracture of his right shoulder and stopped work at the end of his shift that day. Appellant’s
supervisor confirmed that appellant had tripped and fallen at work on October 27, 2017.
Appellant submitted an October 27, 2017 emergency room note signed by Dr. Michael
Bessette, a physician Board-certified in emergency medicine, holding him off work until cleared
by an orthopedist.
In a report dated November 8, 2017, Dr. Stephen Koss, a Board-certified orthopedic
surgeon, related appellant’s account of the October 27, 2017 trip and fall at work. Appellant
advised him that an emergency room physician diagnosed a right shoulder fracture and dislocation.
Dr. Koss reported right shoulder x-rays demonstrated a “comminuted fracture of the proximal
humerus with some superior displacement of the greater tuberosity fragment.” He diagnosed a
displaced fracture of the greater tuberosity of the right humerus, and a partial fracture of the neck
of the right humerus. Dr. Koss opined that appellant’s presentation was “causally related to
[appellant’s] work injury of October 27, 2017.” He held appellant off work and prescribed a home
exercise program.
By development letter dated November 15, 2017, OWCP notified appellant of the
deficiencies of his claim and requested that he submit additional medical and factual evidence. It
also provided appellant a list of questions for his treating physician regarding how the alleged
employment incident would cause the claimed right shoulder conditions. OWCP emphasized that
a detailed, well-rationalized opinion on causal relationship from a physician was necessary to
establish his claim. It afforded appellant 30 days to submit the necessary evidence. OWCP also
advised the employing establishment to submit answers to a series of questions regarding the
alleged incident.
The employing establishment provided a November 29, 2017 supervisory statement
confirming that appellant reported the trip and fall incident at 5:00 p.m. on October 27, 2017.
Appellant submitted a December 10, 2017 statement and a diagram of the area where the
claimed injury occurred. He asserted that as he walked to the back door to admit rural carrier S.G.,
who had arrived to collect the outgoing mail, he tripped over the corner of a box and fell forward,
landing on his right shoulder. He submitted coworker witness statements corroborating his
account of the October 27, 2017 employment incident.
Appellant also provided additional medical evidence. In hospital discharge instructions
prepared on October 31, 2017, Dr. Bessette diagnosed a displaced fracture of the greater tuberosity
of the right humerus and a hematoma.
In a report dated November 22, 2017, Dr. Koss obtained x-rays which demonstrated a
“moderately comminuted three-part proximal humerus fracture with superior migration of the
greater tuberosity fragment.” He opined that the fracture was healing well. Dr. Koss continued to
hold appellant off work.
In a duty status report (Form CA-17) dated November 22, 2017 and December 6, 2017,
Dr. Koss indicated that appellant sustained a “humerus fracture” when he “fell at work” as
appellant described.

2

Dr. Koss noted in a December 6, 2017 report, that the right proximal humerus fracture was
healing well, and that the range of right shoulder motion had improved with physical therapy.2 He
returned appellant to light duty effective December 11, 2017.
In an attending physician’s report (Form CA-20) dated December 11, 2017, Dr. Koss noted
that on October 27, 2017, appellant “tripped and fell at work -- over box,” which caused a
“fractured r[igh]t humerus and greater tuberosity.” Appellant was treated at a hospital on
October 27, 2017 and returned to the emergency room on October 31, 2017 “due to increased
swelling and bruising. [Appellant was] discharged the same day.”
Appellant returned to full-time modified-duty work, effective December 18, 2017.
By decision dated January 3, 2018, OWCP denied the claim, finding that causal
relationship had not been established. It accepted that the October 27, 2017 employment incident
occurred at the time, place, and in the manner alleged. However, OWCP denied the claim as the
medical evidence of record contained insufficient rationale to establish causal relationship between
the accepted employment incident and the claimed right humeral fracture.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP must determine whether fact of injury has been established. First, an employee has the
burden of proof to demonstrate the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.6 Second, the
employee must submit medical evidence to establish that the employment incident caused a
personal injury.
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
2

Appellant provided a November 27, 2017 physical therapy evaluation.

3

Supra note 1.

4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

7

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right shoulder
humeral fracture causally related to the accepted October 27, 2017 employment incident.
In support of his claim, appellant submitted medical evidence, including an October 27,
2017 emergency room note and October 31, 2017 discharge instructions from Dr. Bessette, who
diagnosed a displaced fracture of the greater tuberosity of the right humerus. However,
Dr. Bessette did not address causal relationship between the accepted incident and the diagnosed
shoulder injury. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.10
Appellant also submitted reports from Dr. Koss, a Board-certified orthopedic surgeon.
Dr. Koss opined in a November 8, 2017 report that diagnosed fractures of the right humerus were
causally related to the trip and fall incident at work on October 27, 2017. He noted in a
December 6, 2017 report that appellant sustained a “humerus fracture” as he “fell at work.”
Dr. Koss reiterated in a December 11, 2017 report that on October 27, 2017, appellant tripped and
fell over a box while at work, which caused a fractured right humerus and greater tuberosity. He
did not, however, provide a rationalized medical opinion, based upon a history of injury,
explaining how the diagnosed injury was caused by the accepted October 27, 2017 employment
incident. Dr. Koss’ report was, therefore, of limited probative value.11
By development letter dated November 15, 2017, OWCP requested that appellant submit
a comprehensive report from his treating physician which included a reasoned explanation as to
how the accepted work incident had caused his claimed injury. An award of compensation may
not be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.12 Appellant’s honest belief that the accepted October 27, 2017 employment incident
caused an injury, however sincerely held, does not constitute medical evidence sufficient to
establish causal relationship.13

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

G.N., supra note 7; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

12

G.N., supra note 7; D.D., 57 ECAB 734 (2006).

13

G.N., supra note 7. See J.S., Docket No. 17-0967 (issued August 23, 2017).

4

Because appellant has not submitted reasoned medical evidence explaining how or why a
diagnosed medical condition was caused by the accepted October 27, 2017 employment incident,
he has not met his burden of proof.14
On appeal appellant asserts that the factual and medical evidence of record is sufficient to
meet his burden of proof to establish causal relationship. As noted above, he failed to meet his
burden of proof as his treating physicians’ reports contained insufficient medical reasoning to
establish that the accepted employment incident caused the claimed injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
humeral fracture causally related to the accepted October 27, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated January 3, 2018 is affirmed.
Issued: December 10, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14
G.N., supra note 7, Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne
Avila, 57 ECAB 642 (2006).

5

